                                                                             JS-6


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11    CMIF III FOUNTAIN VIEW LLC,
                                                    Case No. CV 19-03358-PA (RAOx)
12                       Plaintiff,
13          v.
                                                    ORDER REMANDING ACTION
14    CONNIE WEST, et al.,                          AND DENYING APPLICATION
                                                    TO PROCEED WITHOUT
15                       Defendants.                PREPAYING FEES OR COSTS
16

17

18
                                               I.

19
                                FACTUAL BACKGROUND

20
           Plaintiff CMIF III Fountain View, LLC (“Plaintiff”) filed an unlawful

21
     detainer action in Los Angeles County Superior Court against Defendants Connie

22
     West, Kateca West, and Does 1 to 10 (“Defendants”), on or about February 28,

23
     2019. Notice of Removal (“Removal”) and Attached Complaint (“Compl.”) and

24
     Answer, Dkt. No. 1. Defendants are allegedly occupants of real property owned by

25
     Plaintiff and located in Long Beach, California (“the property”). Compl. ¶¶ 1, 3-4,

26
     6, 11. Plaintiff filed the unlawful detainer action seeking possession of the property

27
     and monetary damages. Id. at ¶ 17.

28
     ///
 1          Defendant Kateca West filed a Notice of Removal on April 25, 2019,
 2   invoking the Court’s federal question jurisdiction. Removal at 1-3. Defendant
 3   West also filed an application to proceed without prepaying fees or costs. Dkt. No.
 4   3.
 5                                               II.
 6                                        DISCUSSION
 7          Federal courts are courts of limited jurisdiction, having subject matter
 8   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 9   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
10   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
11   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
12   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
13   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc.,
14   336 F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an
15   opportunity to respond when a court contemplates dismissing a claim on the merits,
16   it is not so when the dismissal is for lack of subject matter jurisdiction.”) (omitting
17   internal citations). A defendant attempting to remove an action from state to
18   federal court bears the burden of proving that jurisdiction exists. See Scott v.
19   Breeland, 792 F.2d 925, 927 (9th Cir. 1986). Further, a “strong presumption”
20   against removal jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th
21   Cir. 1992).
22          Defendant asserts that this Court has subject matter jurisdiction pursuant to 28
23   U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in relevant part,
24   that a defendant may remove to federal court a civil action in state court of which the
25   federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section 1331
26   provides that federal “district courts shall have original jurisdiction of all civil actions
27   arising under the Constitution, laws, or treaties of the United States.” See id. § 1331.
28          ///
                                                  2
 1         Here, the Court’s review of the Notice of Removal and attached Complaint
 2   makes clear that this Court does not have federal question jurisdiction over the instant
 3   matter under 28 U.S.C. § 1331. First, there is no federal question apparent from the
 4   face of the Complaint, which appears to allege only a simple unlawful detainer cause
 5   of action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010
 6   WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does
 7   not arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
 8   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
 9   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
10   where plaintiff’s complaint contained only an unlawful detainer claim).
11         Second, there is no merit to Defendant’s contention that federal question
12   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
13   (“PTFA”). Removal at 2. The PTFA does not create a private right of action;
14   rather, it provides a defense to state law unlawful detainer actions. See Logan v.
15   U.S. Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of
16   the complaint because the PTFA “does not create a private right of action allowing
17   [plaintiff] to enforce its requirements”). It is well settled that a “case may not be
18   removed to federal court on the basis of a federal defense . . . even if the defense is
19   anticipated in the plaintiff’s complaint, and even if both parties concede that the
20   federal defense is the only question truly at issue.” Caterpillar Inc. v. Williams,
21   482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus, to the extent
22   Defendant’s defenses to the unlawful detainer action are based on alleged violations
23   of federal law, those defenses do not provide a basis for federal question
24   jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
25   question, either on its face or as artfully pled, the court lacks jurisdiction under 28
26   U.S.C. § 1331.
27         ///
28         ///
                                                 3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s application to proceed
 6   without prepaying fees or costs is DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9         DATED: April 30, 2019
                                          ________________________________________
10
                                          PERCY ANDERSON
11                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
